Citation Nr: 0713290	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left shoulder pain 
with associated upper thoracic pain (claimed as mid back pain 
next to the left shoulder blade).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the right second rib.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  

The veteran presented testimony at a Board video conference 
hearing chaired by the undersigned Veterans Law Judge in 
August 2006.  A transcript of the hearing is associated with 
the veteran's claims folder.


FINDINGS OF FACT

1.  Left shoulder pain with associated upper thoracic pain 
(claimed as mid back pain next to the left shoulder blade) is 
not shown by competent medical evidence to have a nexus or 
relationship to service.

2.  By rating decision in January 2001, the RO denied 
entitlement to service connection for residuals of an injury 
to the right second rib; the veteran was notified of the 
decision but he did not initiate an appeal.

3.  The evidence associated with the claims file subsequent 
to the January 2001 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for residuals of an injury to the right 
second rib.

CONCLUSIONS OF LAW

1.  Left shoulder pain with associated upper thoracic pain 
(claimed as mid back pain next to the left shoulder blade) 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  The January 2001 rating decision denying entitlement to 
service connection for residuals of an injury to the right 
second rib is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).

3.  The additional evidence presented since the January 2001 
rating decision is not new and material, and the claim of 
entitlement to service connection for residuals of an injury 
to the right second rib is final is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2003 
correspondence and the April 2005 statement of the case 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and an effective date for 
the claimed disabilities.  The claims were readjudicated in 
the February 2006 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and an effective date for 
disabilities at issue is harmless because the preponderance 
of the evidence is against the claims, and any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

The notice provided in April and September 2003 letters 
addressed the specific information and evidence necessary to 
reopen the claim for service connection for residuals of a 
rib injury, and adequately informed him of the specific basis 
for the prior denial of his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (in claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, the veteran offered testimony at a Board video 
conference hearing, and there is no pertinent evidence which 
is not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims. 



II.  Service connection

Background 

The veteran is service connected for lumbar degenerative disc 
disease, right hip degenerative changes, left hip fracture 
residuals, and for a right foot calcaneal spur.

Service medical records show the veteran was x-rayed in 
October 1998 after complaining of back pain for two months.  
The veteran denied trauma or injury.  X-rays showed the 
vertebral bodies of the lumbosacral spine to be normal in 
configuration and the intervertebral disc.  X-rays of the 
thoracic spine revealed normal findings.

The veteran sustained a left side pelvic fracture in a 
parachute jump injury in June 1999.  

In July 1999, the veteran was seen at the Womack Army 
Hospital emergency room with complaints of chest pain since 
the June 1999 parachute jump injury.  Physical examination 
did not reveal a left shoulder or right second rib disorder.  
No pertinent diagnosis was entered.

At a subsequent July 1999 visit the appellant reported 
complaints of midsternal pain which felt as if he were being 
punched.  This pain increased with deep breathing, and was 
combined with pain over the upper ribs.  Physical examination 
revealed reproducible pain over the second rib.  The 
appellant was diagnosed with mechanical skeletal pain 
secondary to a jump injury.

In February 2000, the veteran reported mid to low back pain.  
He was diagnosed with post traumatic chronic low back pain, 
and mid low back pain.  The history of a parachute landing 
fall injury was noted.

In April 2000 the veteran reported to physical therapy with 
mid to low back pain, and he was later discharged from that 
medical service with that diagnosis. 

A computed tomography scan performed in July 2000 revealed 
lumbar degenerative disc disease.  The veteran complained of 
chest pain, but a bone scan showed the chest to be normal.  
X-rays and electrocardiogram (EKG) of the chest were also 
normal.

The veteran's separation examination in August 2000 showed 
normal clinical evaluation of the upper extremities with no 
abnormal findings of the chest.  The history of a parachute 
jump injury was noted.

At an August 2000 VA examination, there was no chest wall 
tenderness at the second or third costochondral junction on 
the right or left side.  There was a slight prominence at the 
junction of the sternum along the second costochondral 
junction, but this was within normal limits and was seen as a 
normal variation.  Chest x-ray was normal.  Examination of 
the shoulder joint was within normal limits.  Chest x-rays 
were normal. 

A statement from the veteran's chiropractor, Tim Guest, dated 
October 2003 indicated the veteran was seen for complaints of 
left shoulder pain with associated chest and upper thoracic 
pain.  The examination showed positive findings for humeral 
and acromioclavicular arthrodial dysfunction, and a third and 
fourth thoracic facet syndrome.  It was note that the 
veteran's response to care had been positive yet slow to 
progress.  The examiner noted that the veteran reported being 
involved in a parachuting accident which caused him to fall 
150 feet.

The appellant's mother wrote a statement in November 2003 
describing the veteran's pain since his in-service injury.

VA treatment records dated April 2003 to September 2005 show 
complaints of pain around his shoulder blades and pain in his 
right clavicular area at times.  In 2003, the veteran 
reported seeing a chiropractor for pain in his back, 
chest/ribs, which he noted helped.

A July 2005 VA thoracic x-ray study revealed negative 
findings.

A November 2005 VA left shoulder examination showed range of 
motion of the shoulder as flexion from 0 to 180 and pain 
free; abduction was from 0 to 180 and was pain free; 
adduction was from 0 to 40 and pain free; internal rotation 
and external rotation were from 0 to 90 and pain free total 
endpoint; and extension was from 0 to 40 total endpoint.  
Examination of the shoulder was negative for sulcus, Hawkins, 
or apprehension test.  It was negative for crepitus and 
negative for any observed deformities.  X-ray of the shoulder 
was within normal limits.  The examiner noted that the 
objective data did not support a diagnosis for the left 
shoulder at this time.  

A November 2005 VA spine examination showed range of motion 
of the lumbar and thoracic spine as flexion from 0 to 90 pain 
free; extension from 0 to 30 pain free; lateral flexion right 
and left from 0 to 30 degrees pain free; and rotation from 0 
to 40 pain free.  The examination was negative for spasms, 
and for tenderness along the anterior sternum as well as the 
thoracic and lumbar spine.  Straight leg rising was negative 
bilaterally.  Neurological examination showed motor was 5/5 
with adequate bulk and tone throughout the upper and lower 
extremities.  Sensory was intact with light touch and 
vibration.  Deep tendon reflexes were 2+ and symmetrical and 
his gait was normal.  Chest x-ray was normal.  Thoracic spine 
x-ray was also normal.  The examiner noted that objective 
data did not support a diagnosis for the thoracic spine at 
this time.  

At his August 2006 Board video conference hearing, the 
veteran testified that he had a parachute accident in June 
1999 in which he injured his shoulder and mid back.  He 
stated he was unable to do a lot of lifting and had 
limitation of thoracic motion.  He stated he has a permanent 
chest wall protrusion.  The veteran testified that the doctor 
did not tell him there was a cause to the protrusion, but it 
could be related to the jump accident.  He stated he has 
continued to have problems with his left shoulder and 
thoracic spine since separation from service.  The veteran 
indicated that his chiropractor had told him that his bones 
were out of place and were pushing into his back causing 
pain.


Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for left shoulder pain with associated 
upper thoracic pain (claimed as mid back pain next to the 
left shoulder blade).

Service medical records are negative for complaints, 
treatment, or diagnosis of a left shoulder disability 
associated with upper thoracic pain.  The veteran's 
separation examination in August 2000 showed normal clinical 
evaluation of the upper extremities with no abnormal findings 
of the chest.

The Board notes that the veteran is service connected for 
degenerative disc disease of the lumbar spine.  

An October 2003 statement from the veteran's chiropractor 
noted the history of the parachuting injury.  He diagnosed 
the veteran with humeral and acromioclavicular arthrodial 
dysfunction, and a third and fourth thoracic facet syndrome.  
The examiner did not link these diagnoses with service.  

Based on the evidence, it is found that the veteran's left 
shoulder pain with associated upper thoracic pain was first 
manifested more than a year after separation from service.  
While the veteran may sincerely feel that this disability 
occurred during service, the question of whether a chronic 
disability is present is one which requires skill in 
diagnosis.  Such questions require diagnostic skills and must 
be made by medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence shows that the veteran did not 
have a disability manifested by left shoulder pain with 
associated upper thoracic pain within one year of separation 
from service, and there are no medical reports of record that 
indicate the current left shoulder pain with associated 
thoracic pain is related to any disease or injury he had in 
service. Therefore, the benefit of the doubt doctrine is not 
for application, and entitlement to service connection must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for residuals of an injury of the right 
second rib was denied in a January 2001 rating decision, but 
the appellant did not appeal.

A claim to reopen the issue of entitlement to service 
connection for residuals of an injury of the right second rib 
was denied in a March 2004 rating decision.

The evidence on file at the time of the January 2001 rating 
decision included  service medical records which showed the 
veteran had a parachute accident in June 1999 and that he 
reported chest pain secondary to an injury to the right rib; 
however, there were no x-ray findings of a fracture and a 
bone scan was normal.  Service separation examination dated 
in August 2000 found no residuals of the right second rib.  

VA examination dated in August 2000, the veteran reported rib 
pain at the second right costochondral junction.  The 
examiner noted, however, noted a history of normal chest x-
rays.  Physical examination showed no chest wall tenderness 
at the second or third costochondral junction bilaterally.  
There was slight prominence at the junction of the sternum 
along the second costochondral junction, but this was within 
normal limits and was seen as a normal variation.  Chest x-
ray was normal.  The examiner noted anterior rib cage pain, 
no diagnosis; the condition had resolved.  The examiner noted 
the veteran had a normal clinical examination and no 
pathology was found on the clinical evaluation.

Evidence received since the January 2001 rating decision 
includes the following:

A statement from the veteran's chiropractor, Tim Guest, dated 
October 2003 indicated the veteran was seen for complaints of 
left shoulder pain with associated chest and upper thoracic 
pain.  The examination showed positive findings for humeral 
and acromioclavicular arthrodial dysfunction and a third and 
fourth thoracic facet syndrome.  Dr. Guest, however, did not 
link his findings to service.

VA treatment records dated April 2003 to September 2005 show 
in 2003, the veteran reported seeing a chiropractor for pain 
in his back, chest/ribs, which he noted helped.

A November 2005 VA spine examination showed a normal chest x-
ray.

At his August 2006 Board video conference hearing, the 
veteran testified that he had a parachute accident in June 
1999 in which he injured his shoulder and mid back.  He 
stated he was unable to do a lot of lifting, had limited 
thoracic motion, and a permanent chest wall protrusion.  The 
veteran testified that the doctor did not tell him there was 
a cause to the protrusion, but it could be related to the 
jump accident.  No evidence was, however, submitted to verify 
this assertion.

There is no additional medical evidence since the January 
2001 rating decision concerning the veteran's rib injury 
showing a nexus to service.  The evidence received after the 
January 2001 rating decision is merely cumulative of evidence 
previously of record in that they simply show that the 
veteran complains of chest pain.  Although the veteran's 
chiropractor in October 2003 noted the complaints of chest 
pain, he made no diagnosis concerning a rib fracture or 
residuals thereof.  This examiner also did not link any chest 
pain to an incident of service and merely reported that the 
veteran had a parachute accident while in service.  This 
evidence does not raise a reasonable possibility of 
substantiating the claim.  What was missing at the time of 
the January 2001 rating decision and what is missing now, is 
medical evidence linking a current second right rib 
disability to the veteran's active duty service.

While the veteran's statements linking his claimed disability 
to service are acknowledged, to the extent that he is 
attempting to present argument regarding etiology or medical 
causation of disease or illnesses, he is not competent since 
it has not been shown that he has the necessary medical 
skills and training to offer opinions on such medical 
questions.  Espiritu, 2 Vet. App. at 494-5.  The veteran's 
contentions in this regard were previously of record and his 
current contentions, being essentially the same, are not new 
and material to his claim.


ORDER

Entitlement to service connection for left shoulder pain with 
associated upper thoracic pain (claimed as mid back pain next 
to the left shoulder blade) is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for residuals 
of an injury to the right second rib is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


